In an action for a separation, the plaintiff wife appeals from an order of the Supreme Court, Westchester County, dated September 26, 1962, which granted her motion for temporary alimony and for a counsel fee. ‘Said order: (a) granted plaintiff the exclusive occupancy of the residential premises owned by the parties as tenants by the entirety, free of interference by the defendant; (b) directed the defendant to pay directly to the mortgagee the monthly installments of $151 for mortgage amortization, mortgage interest and realty taxes on said premises; and (c) awarded plaintiff a counsel fee of $150, with leave to apply to the trial court for an additional counsel fee. The appeal is taken on the ground that the allowances made are inadequate. Order affirmed, without costs. No opinion. Beldoek, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.